10/12/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0065



                             No. DA 21-0065

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

BRANDON EUGENE ABRAMOVITZ,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including November 15, 2021, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                       Jim Rice
                                                          Justice, Montana Supreme Court
                                                                   October 12 2021